

Exhibit 10.2


AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 27, 2017 (this “Agreement”; capitalized terms used herein without
definition having the meanings provided in Article I), is entered into among
SNYDER’S-LANCE, INC., a North Carolina corporation (the “Borrower”), each Lender
a party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of May 30, 2014, as
amended by Amendment No. 1 dated as of June 24, 2014, Amendment No. 2 dated as
of December 4, 2014, Amendment No. 3 dated as of December 16, 2015 and Amendment
No. 4 dated as of January 19, 2016, among the Borrower, the Lenders party
thereto and the Administrative Agent (as so amended, the “Credit Agreement”).
The Borrower has requested that, pursuant to Section 11.01 of the Credit
Agreement, the Lenders agree to certain amendments to the Credit Agreement as
hereinafter set forth.
The Lenders party to this Agreement (the “Consenting Lenders”) are, on the terms
and conditions stated below, willing to grant such request and to amend the
Credit Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each party to this Agreement agrees, as
follows:
ARTICLE I
DEFINITIONS
1.01    Definitions. The following terms (whether or not underscored) when used
in this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
“Administrative Agent” is defined in the preamble.
“Agreement” is defined in the preamble.
“Agreement Effective Date” means the date on which the conditions precedent to
the effectiveness of this Agreement as specified in Article III herein have been
satisfied.
“Borrower” is defined in the preamble.
“Credit Agreement” means the Credit Agreement, as amended by this Agreement, as
the same may hereafter be further amended, amended and restated, supplemented or
otherwise modified.
“Deemed Effective Date” has the meaning set forth in Article III herein.




1
87287683_4

--------------------------------------------------------------------------------




“Lender” means each lender from time to time party to the Credit Agreement.
1.02    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.
1.03    Other Interpretive Provisions. The rules of construction in Sections
1.02 and 1.03 of the Credit Agreement shall be equally applicable to this
Agreement.
ARTICLE II
AMENDMENTS
2.01    Amendments. Effective as of the Deemed Effective Date, the Credit
Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the definition of “EBIT”
to read as follows:
“EBIT” means, without duplication, for any Computation Period, “EBITDA” of the
Borrower and its Subsidiaries for such period, excluding the effect of all
depreciation and amortization included in such calculation of EBITDA.
(b)    Other Loan Documents. From and after the Agreement Effective Date, each
reference to the Credit Agreement in any Loan Document shall be a reference to
the Credit Agreement, as amended by this Agreement, as the same may hereafter be
further amended, amended and restated, supplemented or otherwise modified.
ARTICLE III    
CONDITIONS PRECEDENT
3.01    Conditions to Effectiveness. This Agreement is subject to the provisions
of Section 11.01 of the Credit Agreement, and shall become effective as of
December 16, 2015 (the “Deemed Effective Date”), when, and only when, each of
the following conditions shall have been satisfied:


(a)    Deliveries. The Administrative Agent shall have received all of the
following documents, each such document (unless otherwise specified) dated the
Agreement Effective Date and, each in form and substance satisfactory to the
Administrative Agent:
(i)    Agreement. Counterparts of this Agreement executed by the Borrower, the
Administrative Agent and the Required Lenders; and
(ii)    Officer’s Certificate. A certificate executed by a Responsible Officer
of the Borrower, dated as of the Agreement Effective Date, certifying that:
(A)    the representations and warranties of the Loan Parties contained in
Sections 6.01, 6.02, 6.04, 6.08, 6.13, 6.20 and 6.21 of the Credit


2
87287683_4

--------------------------------------------------------------------------------




Agreement are accurate and complete in all respects on and as of such date, as
though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are accurate and complete in all respects as of such earlier date;
(B)    no Event of Default or Unmatured Event of Default exists or would result
from the effectiveness of this Agreement; and
(C)    since January 2, 2016, no event or condition has occurred or could
reasonably be expected to occur that, either individually or in the aggregate,
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(b)    Amendment No. 2 to Credit Agreement. Amendment No. 2 to the Credit
Agreement dated as of December 16, 2015 among the Borrower, the lenders party
thereto and Bank of America, N.A., as administrative agent, shall have become
effective.
(c)    Costs and Expenses. The Administrative Agent shall have received payment
for the costs and expenses required to be reimbursed on or before the Agreement
Effective Date pursuant to Section 5.04 hereof.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender for itself
and each of its Subsidiaries that on and as of the Agreement Effective Date
after giving effect to this Agreement:
4.01    Due Authorization; No Conflict. The execution and delivery by the
Borrower of this Agreement and the performance by the Borrower of this Agreement
and the Credit Agreement have been duly authorized by all necessary corporate or
other organizational action of the Borrower, and do not and will not: (a)
contravene the terms of the Borrower’s Organization Documents; (b) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) any document evidencing any material
Contractual Obligation to which the Borrower or any of its Subsidiaries is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or any of its Subsidiaries or any of its or
their property is subject; or (c) violate any Requirement of Law.
4.02    Enforceability. Each of this Agreement and the Credit Agreement
constitute a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
4.03    Credit Agreement Representations. The representations and warranties of
the Borrower contained in Article VI of the Credit Agreement are true and
correct in all material respects


3
87287683_4

--------------------------------------------------------------------------------




(except, if such representation or warranty is qualified by materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true and correct in all respects) on and as of the Agreement
Effective Date with the same effect as if made on and as of such Agreement
Effective Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects (except, if such representation or warranty is
qualified by materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects) as of such
earlier date).
4.04    No Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing or resulted from the consummation of the transactions
contemplated by this Agreement.
ARTICLE V    
MISCELLANEOUS
5.01    Loan Document. This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
5.02    Lender Consent. For purposes of determining compliance with the
conditions specified in Section 3.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Agreement Effective Date specifying its objection thereto.
5.03    Effect of Agreement. (1) The Credit Agreement, as specifically amended
or otherwise modified by this Agreement, is and shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.
(a)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
5.04    Costs and Expenses. The Borrower agrees to pay all costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Agreement and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 11.04 of the Credit Agreement.
5.05    Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
5.06    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


4
87287683_4

--------------------------------------------------------------------------------




Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.
5.07    Certain Provisions. The provisions of Sections 11.14(b) and 11.15 of the
Credit Agreement are hereby incorporated by reference.
[Signature Page Follows]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWER:
SNYDER’S-LANCE, INC.
By: /s/ Gail Sharps Myers        
Name: Gail Sharps Myers
Title: SVP, General Counsel and Secretary
:





BANK OF AMERICA, N.A., as the Administrative Agent


By: /s/ Bridgett J. Manduk Mowry
Name: Bridgett J. Manduk Mowry
Title: Vice President






BANK OF AMERICA, N.A., as a Lender


By: /s/ J. Casey Cosgrove
Name: J. Casey Cosgrove
Title: Director






MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender


By: /s/ Keith A. Mummert
Name: Keith A. Mummert
Title: Vice President






5
87287683_4

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY., as a Lender


By: /s/ Kenneth M. Blackwell
Name: Kenneth M. Blackwell
Title: Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ James Travagline
Name: James Travagline
Title: Managing Director




COBANK, ACB, as a Lender


By: /s/ Michael Tousignant
Name: Michael Tousignant
Title: Vice President




CITIZENS BANK OF PENNSYLVANIA, as a Lender


By: /s/ Jon R. Pogue
Name: Jon R. Pogue
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Nicholas Fernandez
Name: Nicholas Fernandez
Title: Vice President












6
87287683_4

--------------------------------------------------------------------------------




TD BANK N.A., as a Lender


By: /s/ Stephen C. Levi
Name: Stephen C. Levi
Title: Senior Vice President


AGFIRST FARM CREDIT BANK


By: /s/ Matthew H. Jeffords
Name: Matthew H. Jeffords
Title: Vice President




AMERICAN AGCREDIT, FLCA


By: /s/ Bradley K. Leafgren
Name: Bradley K. Leafgren
Title: Vice President




FARM CREDIT EAST, ACA


By: /s/ Kerri B. Sears
Name: Kerri B. Sears
Title: Vice President




FARM CREDIT WEST, FLCA


By: /s/ Ben Madonna
Name: Ben Madonna
Title: Vice President




NORTHWEST FARM CREDIT SERVICES, FLCA


By: /s/ Jeremy A. Roewe
Name: Jeremy A. Roewe
Title: Vice President


7
87287683_4